       Case 2:10-cr-00621-KJD-GWF Document 47 Filed 05/11/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
                                                  -o0o-

UNITED STATES OF AMERICA,                     )
                                              )
Plaintiff,                                    )           Case No.:   2:10-cr-621-KJD-GWF
                                              )
vs.                                           )           ORDER
                                              )
MCKEVIN MCNEAL,                               )
                                              )
Defendant.                                    )

           On May 6, 2020, Defendant, McKevin McNeal, appeared by videoconference for his initial
appearance on a violation of supervised release.           The Court is informed that Defendant is
diagnosed with a seizure disorder and Sickle Cell Anemia.
           On May 8, 2020, Defendant appeared by videoconference for his detention hearing.
During the detention hearing, Defendant advised the Court that he was tested for the flu and
COVID-19; however, CoreCivic informed the Court that Defendant’s understanding was
incorrect. Before the close of the detention hearing, Defendant had a seizure. The Court is
concerned about Defendant’s health given his documented and obvious medical conditions.
           Accordingly, IT IS HEREBY ORDERED that CoreCivic shall conduct a COVID-19 test
on Defendant no later than 5 p.m. on Monday, May 11, 2020. If this is truly impossible,
CoreCivic is to notify the U.S. Marshal Service for the District of Nevada and provide the date and
time by which this test shall be conducted.
           IT IS FURTHER ORDERED that the results of the test shall be communicated by email to
the Courtroom Deputy for the undersigned (Elvia_Garcia@nvd.uscourts.gov) immediately upon
receipt.
           DATED this 11th day of May.
                                                          ___________________________________
                                                          ELAYNA J. YOUCHAH
                                                          United States Magistrate Judge
